Webb, Judge.
Rule 14 (a) of this court provides: "The enumeration of errors shall be filed with the clerk of this court within 20 days after the case is docketed in his office ... Failure to comply with an order of this court directing the filing of the enumeration of errors shall cause the appeal to be dismissed.”
Appellant in this criminal case failed to file an enumeration of errors or brief within 20 days of docketing the appeal, and further failed to comply with the order of this court directing him to file them. We have nevertheless examined the record and considered the appeal on its merits, but we find no reversible error. Accordingly the judgment is affirmed.

Judgment affirmed.


Bell, C. J., and Marshall, J., concur.